Determination of respondent Department of Housing Preservation and Development, dated February 2, 2007, which, inter alia, denied petitioner’s application for an enhanced section 8 rent subsidy, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Nicholas Figueroa, J.], entered July 23, 2007), dismissed, without costs.
Termination of petitioner’s subsidy for violation of the Section 8 Housing Choice Voucher Program regulations due to his failure to notify respondent that his wife was living in the subject residence with him and his children was supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]). We do not find the penalty imposed was so disproportionate to the offense as to be shocking to one’s sense of fairness.
We have considered petitioner’s remaining arguments and find them unavailing. Concur—Saxe, J.P., Gonzalez, Nardelli and McGuire, JJ.